Citation Nr: 0703572	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for low back 
disability, claimed on a secondary basis.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1953 to September 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks service connection for low back disability.  
Primarily, he contends that such disability is the result of 
his service-connected residuals of surgical fusion of the 
right knee.  Therefore, he maintains that service connection 
is warranted on a secondary basis.  38 C.F.R. § 3.310(a). 

In April 1983, the Board of Veterans Appeals (Board) denied 
the veteran's claim of service connection for low back 
disability.  In part, the Board found that the veteran's back 
condition had had its onset about 1969 and apparently had 
been caused by one, if not more, post-service back injuries.  
The Board further found that no direct (emphasis added) 
cause-and-effect relationship between the veteran's service-
connected right knee disability and his low back disability 
had been demonstrated.  Accordingly, service connection for 
low back disability was denied on a direct and secondary 
basis.

In 1995, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that when a service-connected 
disorder caused an increase in disability to a non- service-
connected condition, such an increase was to be treated as if 
service connected.  In such cases, the veteran was to be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (1999).

In May 1999, the RO&IC received the veteran's request to 
reopen his claim of service connection for low back 
disability.  

By a rating action in November 1999, the RO&IC confirmed and 
continued the prior denial.  Although the RO&IC stated that 
the evidence did not show a relationship between the 
veteran's low back disability and his service-connected 
fusion of the right knee, it did not specifically address the 
considerations set forth in Allen. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

In August 2003, the veteran requested that the RO&IC reopen 
his claim for service connection for low back disability. 

In its April 2004 rating action, the RO&IC found that the 
veteran had not submitted new and material evidence with 
which to reopen his claim of service connection for low back 
disability.  Accordingly, the RO&IC denied the veteran's 
request to reopen that claim.  

Since that decision, VA revised 38 C.F.R. § 3.310 to reflect 
the Court's holding in Allen.  71 Fed. Reg. 52744 (September 
7, 2006) (effective October 10, 2006 and codified as revised 
at 38 C.F.R. § 3.310 (2006)).  In so doing, VA added the 
following language:  

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  38 C.F.R. 
§ 3.310(b) (2006).

The Court's holding in Allen and the subsequent regulatory 
revisions have, effectively, created a new basis of 
entitlement to secondary service connection for low back 
disability.  Under such circumstances, the Board will 
consider that claim on a de novo basis.  See Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new 
basis of entitlement to a claimed benefit as a result of an 
intervening change in law or regulation, VA law and 
regulations do not preclude consideration of the claim, even 
though based on facts in a previously and finally denied 
claim).  

Evidence submitted in support of the veteran's claim includes 
statements, dated in November 2003 and February 2004, from a 
VA physician and from F. C. P., M.D.  They show that the 
veteran's low back disability is aggravated by his service-
connected right knee disorder.  

However, the evidence does not establish whether any increase 
in severity of the veteran's low back disorder is due to the 
natural progress of that disorder.  Moreover, the evidence 
does not establish the baseline level of severity of the low 
back disease or injury created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the low back disease or injury.  Accordingly, it would be 
premature to consider the merits of the issue of service 
connection for low back disability.

The veteran also seeks entitlement to service connection for 
tinnitus and for hearing loss disability.

A review of the record discloses that this is also not the 
veteran's first claim of service connection for tinnitus.  

In November 1999, the RO&IC denied the veteran's claim of 
service connection for that disorder.  However, the veteran 
also failed to appeal that decision, and it became final 
based on the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

In August 2003, the veteran requested that the RO&IC reopen 
his claim for service connection for tinnitus.  At that time, 
he also claimed entitlement to service connection for hearing 
loss disability.

Generally, a claim which has been denied by the RO&IC may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

In its April 2004 rating action, the RO&IC found that the 
veteran had submitted new and material evidence with which to 
reopen his claim of service connection for tinnitus.  
However, following de novo review of the record, the RO&IC 
continued the denial of service connection for that 
disability.

During his subsequent hearing before the undersigned Veterans 
Law Judge, the veteran testified that recently, he had been 
treated at the VA Medical Center (MC) in Wilkes Barre, 
Pennsylvania and that he had also received chiropractic 
treatment from a Dr. W. in McAdoo.  He further testified that 
he possessed records reflecting his treatment from the mid-
1970's to late 1980's at the Philadelphia VAMC.  He noted, 
however, that such records had not been associated with the 
claims file.

Consequently, the undersigned Veterans Law Judge ordered that 
the record be left open for 60 days, so that the 
aforementioned evidence could be obtained.  

VA has a statutory duty to obtain records from Federal 
agencies holding records relevant to the veteran's claim.  
38 U.S.C.A. § 5103A(b)-(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2)-(3) (2006).  To date, however, VA has made no 
requests to the Wilkes Barre or Philadelphia VAMC's for 
records of the veteran's treatment reported at his hearing.  

Moreover, VA has received no additional evidence from the 
veteran.

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1.  Request that the veteran furnish the 
dates of treatment and the disorder for 
which he was treated at the Wilkes Barre 
VAMC and at the Philadelphia VAMC.  Also 
request that he identify the disabilities 
for which he was treated.

Then request copies of the associated 
treatment records, not already on file, 
directly from each VAMC.  Also request 
that the veteran provide any such records 
he may have in his possession

Such records may include, but are not 
limited to, outpatient records, hospital 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Request that the veteran provide the 
name and address of Dr. W., the 
chiropractor from whom he receives 
treatment in McAdoo.  Also request that 
the veteran identify the dates of his 
treatment and the type(s) of disorder(s) 
for which he was treated.  

Then request records of that treatment 
directly from Dr. W.  Also request that 
the veteran provide any such records he 
may have in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Such records may include, but are not 
limited to, outpatient records, hospital 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

If the requested records are unavailable, 
notify the appellant and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  When the actions requested in parts 1 
and 2 have been completed, schedule the 
veteran for orthopedic and neurologic 
examinations to determine the nature, 
etiology, and extent of any low back 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner(s) for review, and the 
examiner(s) must verify that the claims 
folder has, in fact, been reviewed.  

If low back disability(s) is diagnosed, 
the examiner(s) must identify and explain 
the elements supporting each diagnosis.  

The examiner(s) must also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such low back 
disability is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of such disability.  In doing 
so, the examiner should carefully 
consider the veteran's complete history 
of back symptoms, dating to the late 
1960s, and their reported causes.

In performing the examination, the 
examiner must establish the baseline 
level of severity of the low back disease 
or injury created before the onset of 
aggravation or by the earliest medical 
evidence created at any time between the 
onset of any aggravation found and the 
receipt of medical evidence establishing 
the current level of severity of the low 
back disease or injury.  

The rationale for all opinions must be 
set forth in writing.

4.  When the actions requested in parts 
1, 2, and 3, and have been completed, 
undertake any other indicated 
development.  

Then, readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for tinnitus.  Also 
readjudicate the issues of service 
connection for low back disability and 
for hearing loss disability.

When considering the issue of service 
connection for a low back disorder, 
determine the baseline and current levels 
of severity under the Schedule for Rating 
Disabilities (38 C.F.R., Part 4 (2006)) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


